
	
		I
		112th CONGRESS
		1st Session
		H. R. 2248
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Welch (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to require the Secretary of Health and Human Services to negotiate covered part
		  D drug prices on behalf of Medicare beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug Price
			 Negotiation Act of 2011.
		2.Negotiation of
			 lower covered part D drug prices on behalf of medicare beneficiaries
			(a)Negotiation by
			 secretarySection 1860D–11 of the Social Security Act (42 U.S.C.
			 1395w–111) is amended by striking subsection (i) (relating to noninterference)
			 and inserting the following:
				
					(i)Negotiation of
				Lower Drug Prices
						(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall negotiate with pharmaceutical manufacturers the prices (including
				discounts, rebates, and other price concessions) that may be charged to PDP
				sponsors and MA organizations for covered part D drugs for part D eligible
				individuals who are enrolled under a prescription drug plan or under an MA–PD
				plan.
						(2)No change in
				rules for formularies
							(A)In
				generalNothing in paragraph (1) shall be construed to authorize
				the Secretary to establish or require a particular formulary.
							(B)ConstructionSubparagraph
				(A) shall not be construed as affecting the Secretary's authority to ensure
				appropriate and adequate access to covered part D drugs under prescription drug
				plans and under MA–PD plans, including compliance of such plans with formulary
				requirements under section 1860D–4(b)(3).
							(3)ConstructionNothing
				in this subsection shall be construed as preventing the sponsor of a
				prescription drug plan, or an organization offering an MA–PD plan, from
				obtaining a discount or reduction of the price for a covered part D drug below
				the price negotiated under paragraph (1).
						(4)Semi-annual
				reports to congressNot later than June 1, 2012, and every 6
				months thereafter, the Secretary shall submit to the Committees on Ways and
				Means, Energy and Commerce, and Oversight and Government Reform of the House of
				Representatives and the Committee on Finance of the Senate a report on
				negotiations conducted by the Secretary to achieve lower prices for Medicare
				beneficiaries, and the prices and price discounts achieved by the Secretary as
				a result of such
				negotiations.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall first apply to negotiations and
			 prices for plan years beginning on January 1, 2012.
			
